Miller, Judge,
concurring specially.
I concur with the majority opinion, but I write separately to address concerns raised by the dissent.
The dissent reasons that requiring the offending vehicle’s insurance company to pay for injuries to an uninsured victim is “disparate treatment,” for other victims who choose and pay for uninsured motorist coverage will not be able to recover from the offending vehicle’s insurance company. As pointed out by the majority, Cotton States Mut. Ins. Co. v. Neese4 held that in enacting a law requiring car owners to carry compulsory liability insurance, the legislature sought to “ensure compensation for innocent victims of negligent motorists.” Thus, the legislature, long ago made the policy decision to allow uninsured victims to recover in such circumstances, regardless of why they were uninsured. In fact, in Neese the victim who was allowed to recover had chosen not only to have no uninsured motorist coverage, but had chosen to have no insurance at all. Thus, the policy decision of allowing such a victim to recover was made by legislative *457enactment as interpreted by the Supreme Court of Georgia 16 years ago.
The dissent then concludes that “such disparate treatment would create uncertainty for the insurer and increase premiums to cover such unknown risk to the insurer.” The dissent implies that such will unfairly lead to lower insurance premiums for the victim who rejects uninsured motorist coverage and to higher premiums for consumers at large. I disagree. Nothing in the legislative enactments since Neese has changed the underlying policies set forth in Neese. Contrary to the dissent’s statements in its first footnote (n. 7), the overriding consideration in Neese was the observation that “our compulsory insurance law was enacted to serve that very interest” of compensating innocent accident victims.5 That is still the overriding consideration of the current compulsory insurance law.6 I share the dissent’s concern regarding insurers’ uncertainty leading to an increase in premiums for consumers; however, there is no evidence to suggest that this will happen in light of the fact that this has been the status of insurance law in Georgia for the past 16 years. This Court is duty bound to preserve the public policy of allowing compensation for innocent victims of automobile accidents, notwithstanding the victims’ failure to purchase automobile insurance, specifically uninsured motorist protection.

 254 Ga. 335, 337 (1) (329 SE2d 136) (1985).


 Id. at 341 (1).


 Cf. OCGA § 33-34-4.